DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 7/15/2022 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wargent et al. (US Pub. No. 2016/0345512 A1).
As to claim 1, Wargent teaches a light source (Fig. 4) for plant cultivation, comprising at least two light emitting devices (at least each row in Fig. 4, ¶ [0118]) supplying light to a plant, each light emitting devices comprising: a first semiconductor layer doped with a first conductivity type dopant; a second semiconductor layer disposed on the first semiconductor layer and doped with a second conductivity type dopant different from the first conductivity type dopant; and an active layer interposed between the first semiconductor layer and the second semiconductor layer (LEDs in ¶ [0025], p and n dopants and an active layer being part of all LEDs, see cited US 5,300,788), wherein the light emitting devices are capable of emitting light towards the plant under a different condition, the different condition comprising wavelength, radiation intensity, emission timing to control a type and a content of a phytochemical in the plant (at least ¶ [0010], ¶ [0017], ¶ [0027]).  
As to claim 2, Wargent teaches the light emitting devices comprise: a first light emitting device emitting a first type of light and a second light emitting device emitting a second type of light, the first type of light and the second type of light having different peak wavelengths (UVA and UVB in ¶ [0118]).  
As to claim 3, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 4, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 5, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 6, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 7, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 8, Wargent teaches each of the first light emitting device and the second light emitting device is a light emitting diode (LEDs in ¶ [0025]).  
As to claim 9, Wargent teaches the first type of light has a wavelength in the UVB spectrum (¶ [0034]).  
As to claim 10, Wargent teaches the first type of light has a peak in the wavelength range of about 280 nm to about 300 nm (¶ [0034]).  
As to claim 11, Wargent teaches the second type of light has a different wavelength than a wavelength of the first type of light (¶ [0118]).  
As to claim 12, Wargent teaches the second type of light has a peak in the wavelength range of about 310 nm to about 390 nm (¶ [0032]).  
As to claim 13, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 14, Wargent teaches a device capable of plant cultivation (See claim 1 above). Examiner notes that the remaining limitations in the claim are entirely intended use and fail further to structurally define over the prior art as the device of Wargent is capable of performing said intended use. 
As to claim 15, Wargent teaches on/off type light source for plant cultivation (Fig. 4), comprising: a first semiconductor layer doped with a first conductivity type dopant; a second semiconductor layer disposed on the first semiconductor layer and doped with a second conductivity type dopant different from the first conductivity type dopant; and an active layer interposed between the first semiconductor layer and the second semiconductor layer (LEDs in ¶ [0025], p and n dopants and an active layer being part of all LEDs, see cited US 5,300,788), wherein wavelength, radiation intensity, emission timing, or a combination thereof, of the light source, is capable of being adjusted to control a type and a content of a phytochemical in a plant (at least ¶ [0010], ¶ [0017], ¶ [0027]).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875